Holmes, J.,
concurring. I am in full agreement with the majority’s disposition of the issue of the trial court’s directing a verdict on negligence. *118However, I continue to have a considerable problem with the issue of sibling recovery of damages for mental anguish under Ohio’s wrongful death statute. This was not the intent of the statute, but by virtue of this court’s majority holding in Ramage v. Central Ohio Emergency Serv., Inc. (1992), 64 Ohio St.3d 97, 592 N.E.2d 828, I am forced, by way of stare decisis, to join the majority on this issue.